Appellant may file an appeal after an appealable, written
                      order or judgment is filed. Because we lack jurisdiction over this appeal,
                      we
                                  ORDER this appeal DISMISSED.




                                                        Pdrraguirre


                                                                                       J.
                                                        Douglas



                                                        Cherry
                                                                  C ksza               J.




                      cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                           Fredrica Charlee Ballard
                           Clark County District Attorney/Juvenile Division
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    *Cetr.